Citation Nr: 0316682	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  00-10 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for a back disability, to 
include degenerative disc disease of the lumbar spine, as 
secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from August 1974 to July 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Togus, Maine, that denied, in pertinent part, the 
veteran's claims of entitlement to service connection for a 
back disability, to include degenerative disc disease of the 
lumbar spine, for a bilateral hip disability, and for a 
bilateral knee disability, each claimed as secondary to a 
service-connected disability.  The veteran perfected a timely 
appeal of these determinations in May 2000.  

It is noted that, in September 2000, the veteran requested a 
local hearing at the RO.  It is also noted that, in a 
statement submitted to the RO in September 2001, the veteran 
stated that, if there were a favorable decision on his 
secondary service connection claim for a back disability, he 
intended to withdraw his secondary service connection claims 
for a bilateral hip disability and for a bilateral knee 
disability.  In view of the Board's favorable decision on the 
veteran's claim of secondary service connection for a back 
disability, it is unclear whether the veteran still wants a 
hearing at the RO on the remaining claims of entitlement to 
secondary service connection for a bilateral hip disability 
and for a bilateral knee disability and/or whether he still 
intends to withdraw these claims.  Therefore, these matters 
are referred to the RO for clarification or other appropriate 
action.

Accordingly, the Board's appellate review will be limited to 
the issue listed on the cover page of this decision.


FINDING OF FACT

The veteran's service-connected foot and ankle disabilities 
aggravated his non-service-connected back disability, 
identified as degenerative disc disease of the lumbar spine.




CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, 
degenerative disc disease of the lumbar spine is proximately 
due to or the result of a service-connected disease or 
injury.  38 U.S.C.A. § 1131, 5107 (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.310 (2002); Allen v. Brown, 7 Vet. App. 
439 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2002).

The record reflects that VA has made reasonable efforts to 
notify the veteran and his representative of the information 
and evidence necessary to substantiate his claim of 
entitlement to service connection for a back disability as 
secondary to a service-connected disability.  The veteran and 
his representative were provided with a copy of the appealed 
rating decision, a statement of the case, and supplemental 
statements of the case.  These documents provided them with 
notice of the law and governing regulations, including the 
VCAA, as well as the reasons for the determinations made 
regarding his claim and the requirement to submit medical 
evidence that established service connection for a back 
disability as secondary to a service-connected disability.  
By way of these documents, they also were specifically 
informed of the cumulative evidence already having been 
previously provided to VA, or obtained by VA on the veteran's 
behalf.  Thus, the Board observes that all of the 
aforementioned correspondences informed the veteran of the 
evidence he was responsible for submitting and what evidence 
VA would obtain in order to substantiate his claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records, including VA and private medical records and 
examination reports.  Under the circumstances in this case, 
and especially given the favorable decision below, the 
veteran has received the notice and assistance contemplated 
by law and adjudication of the claim of entitlement to 
service connection for a back disability as secondary to a 
service-connected disability, poses no risk of prejudice to 
the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993).

Under the laws administered by VA, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West Supp. 2002).  If a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2002).  Service 
connection may also be warranted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).  

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a) (1995).  
Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or is the result of, a service-connected disease or 
injury, the veteran shall be compensated for the degree of 
disability, and no more, over and above the degree of 
disability existing prior to the aggravation.  See Allen, 
supra, 7 Vet. App. at 448.

In this case, the Board notes that the veteran has been 
granted service connection for, among other things, residuals 
of a fracture of the left lateral malleolus with hypertrophic 
arthritis (claimed as a left ankle fracture), for 
hypertrophic arthritis of the right ankle, for residuals of a 
right foot fracture, and for a Morton's neuroma of the right 
foot (hereinafter, collectively, the "foot and ankle 
disabilities").  The veteran maintains that his current back 
condition, to include degenerative joint disease and 
degenerative disc disease of the lumbar spine, is secondary 
to his service-connected foot and ankle disabilities.  

The first medical evidence of a back condition appears in a 
November 1998 letter from V.L., PTII, Merrimack Valley 
Physical Therapy, Bedford, New Hampshire (NH), wherein this 
physical therapist stated that the veteran's service-
connected foot and ankle disabilities were related to his 
back condition.  Specifically, she noted that the altered 
biomechanics of the veteran's feet and ankles with 
considerable weakness and loss of mobility caused stresses at 
the kinetic chain throughout the lower back and compensatory 
stresses throughout the lower back musculature.  

A February 1999 magnetic resonance imaging (MRI) scan of the 
veteran's lumbar spine revealed disc bulging at the L4-5 and 
L5-S1 discs, and the radiologist's impression was 
degenerative and bulging discs, L4-5 and L5-S1.  

On VA spine x-rays obtained and interpreted at the VA Medical 
Center in Manchester, NH (hereinafter, "VAMC Manchester"), 
in April 1999, it was noted that the veteran had a history of 
degenerative disc disease.  Minor degenerative changes of 
spondylosis were seen at the dorsolumbar junction.  The 
radiologist's impression was minor degenerative changes.

In an opinion provided by a VA examiner in September 1999, it 
was noted that the veteran's degenerative and bulging discs 
were not due to his service-connected foot and ankle 
disabilities.  The examiner opined that the veteran's altered 
gait was more likely caused by his Morton's neuroma of the 
right foot which was painful while walking.  Finally, the VA 
examiner stated that the veteran's hip and knee complaints 
were not part of his lumbar spine condition.  

In a December 1999 letter to the veteran, a copy of which is 
included in the veteran's claims folder, S.F., R.N.P., stated 
that the veteran's Morton's neuroma of the right foot could 
have been caused indirectly by the veteran's service-
connected right foot fracture.  As noted in this letter, the 
altered mechanics involved with the veteran's initial right 
foot injury, particularly the trauma involved in forced 
dorsiflexion of the toes, had been recognized as contributing 
to the development of secondary injuries.  

On VA podiatry examination accomplished at VAMC Manchester in 
June 2000, the veteran complained of right foot pain 
aggravated by weight bearing.  The veteran's reported medical 
history included a right foot fracture.  Physical examination 
of the veteran revealed intact sensation on all aspects of 
both feet with the exception of sharp, dull sensation at the 
toes, more so on the right foot than on the left.  The VA 
examiner attributed this loss of sensation in the veteran's 
feet to his lower back problems, as the veteran favored his 
back while getting in and out of the podiatry chair at this 
examination.  The VA examiner agreed with S.F., R.N.P., that 
the veteran's Morton's neuroma was very likely based on his 
service-connected foot fracture and that the neuroma had been 
formed by the same traumatic injury.  

On VA spine examination accomplished at VAMC Manchester in 
November 2001, the veteran complained of continuing low back 
pain and leg pain that radiated down his legs into his knees 
and also limited his activities.  He provided a medical 
history that included intermittent episodes of low back pain 
for the previous 5-6 years that had become progressively 
worse, a prior right foot injury, and a history of Morton's 
neuroma in his right foot.  The VA examiner noted that he had 
reviewed the veteran's claims folder, including the February 
1999 MRI scan (noted above).  Physical examination of the 
veteran revealed a mildly antalgic gait, tenderness over the 
L3-L5 area in the midline of the lower lumbar spine, back 
extension was to 20 degrees with complaints of pain past 10 
degrees, back flexion was to 75 degrees with complaints of 
pain beyond 40 degrees, back lateral flexion was to 16 
degrees bilaterally with complaints of pain at the end points 
of lateral flexion, and back lateral rotation was to 25 
degrees bilaterally.  On straight leg raising, the veteran 
complained of low back pain at 50 degrees on the right leg 
and at 75 degrees on the left leg.  X-rays of the veteran's 
lumbosacral spine were obtained and interpreted as showing 
moderate degenerative changes of the L5-S1 region 
bilaterally.  The diagnoses included chronic low back pain, 
degenerative disc disease of the lumbosacral spine, possible 
lumbar radiculopathy, and a history of Morton's neuroma of 
the right foot.

The report of the veteran's November 2001 VA spine 
examination also contained an opinion that the veteran's 
degenerative joint disease of the lumbosacral spine was not 
due to his service-connected foot and ankle disabilities.  
However, the VA examiner concluded that the veteran's well-
documented gait alterations had moderately aggravated his 
chronic low back pain and degenerative disc disease of the 
lumbosacral spine secondary to biomechanical alterations in 
his gait pattern.  The VA examiner also concluded that the 
veteran's gait alterations were most likely a result of his 
service-connected right foot problems, including chronic 
problems related to his service-connected metatarsal fracture 
and Morton's neuroma.  

In an addendum to the veteran's November 2001 VA spine 
examination dated in June 2002, the VA examiner noted that it 
can be very difficult to determine the specific cause of low 
back pain, especially where (as in the veteran's case) 
multiple etiologies might be involved.  Therefore, this 
examiner concluded that the baseline manifestations of the 
veteran's degenerative joint disease of the lumbosacral spine 
might be intermittent episodes of pain in his low back and/or 
sciatic symptoms.  Additionally, the increased manifestations 
of the veteran's low back condition which might be 
proximately due to his service-connected foot and ankle 
disabilities might also be intermittent episodes of low back 
pain.  Finally, the examiner explained that the veteran's 
gait abnormalities could aggravate his chronic low back pain 
and degenerative disc disease because his modified gait 
pattern, with an antalgic gait and shorter steps limiting 
weight bearing, could potentially produce abnormal 
biomechanical stresses in lumbar spine motion, causing 
intermittent episodes of inflammation and pain.  As this 
opinion calls into question whether aggravation of the 
veteran's back disability, identified as degenerative disc 
disease of the lumbar spine, was proximately due to, or the 
result of, his service-connected foot and ankle disabilities, 
it raises a reasonable doubt as to the incurrence of that 
disability.  Accordingly, as all reasonable doubt must be 
resolved in favor of the veteran, the Board concludes that 
degenerative disc disease of the lumbar spine shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  See Allen, supra, 7 Vet. App. at 
448.  The appeal is granted.


ORDER

Service connection for degenerative disc disease of the 
lumbar spine, as secondary to a service-connected disability, 
is granted.



	                        
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

